 


109 HRES 625 IH: Providing that the House of Representatives should consider policy options regarding United States policy in Iraq.
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 625 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. Capuano submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Providing that the House of Representatives should consider policy options regarding United States policy in Iraq. 
 
 
That it is the sense of the House of Representatives that the House should consider policy options regarding United States policy in Iraq. 
 
